Exhibit 10.2


2009 Executive Bonus Plan


Executive Officers of Charter and certain other managerial and professional
employees of Charter and its subsidiaries are eligible to participate in
Charter's 2009 Executive Bonus Plan. Bonuses for eligible employees for 2009
will be determined based on the extent to which Charter's (or, if applicable, an
employee's particular division or key market area’s) performance during 2009
meets or exceeds budgeted goals with respect to four performance measures. These
measures, and the percentage of an employee's bonus allocated to each measure,
are Revenue (20%), Adjusted EBITDA for Corporate employees or Operating Cash
Flow for Divisional and Key Market Area employees (30%), Unlevered Free Cash
Flow (30%) and Customer Excellence Index Plus (“CEI+”) (20%).  CEI+ will be
measured against quantifiable statistics determined by the Board of Directors or
Compensation and Benefits Committee and include: 1) Call Center Operations
Metric; 2) Technical Operations Metric; and 3) Operations Metric.


With respect to each performance measure listed above, the eligible employee
would receive 100% of the portion of his or her target bonus allocated to that
performance measure if Charter's (or such employee's division's or key market
area’s) performance reaches the budgeted goal for that measure. Also, for each
performance measure, the employee would receive 10% of the allocated percentage
if the performance equals 90% of the budgeted goal, and could receive as much as
150% of the allocated percentage if the performance exceeds the applicable
budgeted goal by 5%. Each employee's target bonus is determined based on market
data and position within the company. Target bonuses for executive officers
range from 50% to 200% of base salary, subject to applicable employment
agreements.  The Target award is the assigned percentage of a participant's base
salary as of October 1, 2009.


Payments of the bonus amount will be made, if earned, semi-annually.  The first
payment will be based on performance attainment in the first six months of the
year and will be prorated for one-half the year and will not exceed one-half of
an employee's target bonus.  The second payment will be based on the Company's
actual performance attainment for the entire year, less the earlier payment for
the first six months of that year.